Citation Nr: 0029821	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's disability compensation benefits were 
subject to reduction effective August 30, 1997, as a result 
of his incarceration. 


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
August 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board initially notes that VA is required, where a 
veteran's disability compensation benefits are reduced as a 
result of his incarceration, to notify his dependents of 
their right to an apportionment if VA is aware of their 
existence and can obtain their addresses.  38 C.F.R. 
§ 3.665(a) (1999).  The record indicates that the veteran has 
a child under the age of 18, and that a Midwest City, 
Oklahoma address for the child and his custodian has been on 
file since 1995.  Despite the above, there is no indication 
that the RO has attempted to notify the veteran's child of 
his right to file a claim for an apportionment of benefits 
under the provisions of 38 C.F.R. § 3.665.  This matter is 
therefore referred to the RO for appropriate action.


REMAND             

Briefly, the veteran disputes the reduction of his disability 
compensation benefits effective August 30, 1997, as a result 
of his incarceration.  The record reflects that in connection 
with the instant appeal, the veteran, in November 1998, 
signed a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of 
"AMVETS Post 19."  The Board notes that the referenced 
organization shares the same address as the facility at which 
the veteran is incarcerated, and that the individual who 
purports to represent the veteran on behalf of that 
organization appears to be a fellow inmate of the veteran.

In August 2000, AMVETS indicated that "Post 19" was not a 
recognized service office of that organization, and therefore 
refused to acknowledge the VA Form 21-22 signed by the 
veteran in November 1998.  Interestingly, AMVETS thereafter 
submitted a hearing memorandum on the veteran's behalf in 
October 2000.  Under the circumstances, the Board is of the 
opinion that clarification as to what representative, if any, 
the veteran desires in the conduct of his appeal is required.  
See 38 C.F.R. §§ 20.600-20.610 (1999).
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the 
veteran to provide written 
clarification concerning his desires 
for representation.  He should be 
provided with the appropriate VA 
forms for appointing a 
representative.

2.  If the veteran designates a 
representative, the representative 
should be provided a copy of the 
statement of the case and afforded 
an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


